DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .  
	
Response to Arguments
Applicant’s amendments regarding the priority issue grounded in the term “fifth circuit unit” are now moot based on the removal of the grounding term.  The priority issue is withdrawn.  
Applicant’s remarks regarding the Drawings objection have been found to satisfactorily explain the usage of item numbers 21 and 22 (see Remarks filed 25 July 2022 at page 11), therefore the Drawings objection is now moot.  The Drawings objection is withdrawn.  
Applicant’s amendments regarding claim interpretation grounded in the term “unit” are now moot based on the removal of the grounding term.  The claim interpretations are withdrawn.
Applicant’s amendments to claim 1 removed the basis for the nonstatutory double patenting rejection.  The nonstatutory double patenting rejection is withdrawn. 

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of a flexible display device. 
Independent claim 8, and its dependent claims, are drawn to the general notion of a flexible display device. 
Independent claim 19, and its dependent claims, are drawn to the general notion of a flexible display device. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features of claim 1 are a third driver between the first display area and the second display area, wherein the third driver is connected to the first data lines and the second data lines, and wherein the third driver is configured to output first data voltages to the first data lines and the second data voltages to the second data lines, when these structural and functional features are considered with all other structural and functional features in the claim. 
The particularly-significant, distinguishing structural and functional features of claim 8 and claim 19 are a second bending area between a second display area and a fourth display area, the fourth display area including fourth data lines arranged in the first direction and fourth scan lines arranged in the second direction, when these structural and functional features are considered with all other structural and functional features in each of the respective claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Richards; Evan M. et al., US 10565941 B1, describes an augmented reality glasses having display areas containing a matrix-arrangement of pixels formed by circuits driving data lines in left and right display areas and circuits driving scan lines in left and right display areas (see Figs. 6, 7, 8, 9A), but does not describe a third driver between the first display area and the second display area, wherein the third driver is connected to the first data lines and the second data lines, and wherein the third driver is configured to output first data voltages to the first data lines and the second data voltages to the second data lines, and does not describe a second bending area between a second display area and a fourth display area, the fourth display area including fourth data lines arranged in the first direction and fourth scan lines arranged in the second direction;
Dong, Tian, US 20200037433 A1, describes a flexible display containing a flexible area disposed between and interconnecting first and second display areas (see Fig. 1), but does not describe a third driver between the first display area and the second display area, wherein the third driver is connected to the first data lines and the second data lines, and wherein the third driver is configured to output first data voltages to the first data lines and the second data voltages to the second data lines, and does not describe a second bending area between a second display area and a fourth display area, the fourth display area including fourth data lines arranged in the first direction and fourth scan lines arranged in the second direction;
Park; Jin-Oh et al., US 20140049449 A1, describes a flexible display device  containing a pad area including first routing lines connected to the second circuit unit and pads connected to the first routing lines, and a flexible circuit board attached on the pads, wherein the second circuit unit is disposed between the pad area and the first display area (see Figs. 1, 2, 3), but does not describe a third driver between the first display area and the second display area, wherein the third driver is connected to the first data lines and the second data lines, and wherein the third driver is configured to output first data voltages to the first data lines and the second data voltages to the second data lines, and does not describe a second bending area between a second display area and a fourth display area, the fourth display area including fourth data lines arranged in the first direction and fourth scan lines arranged in the second direction. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693